United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Havertown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-207
Issued: October 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal from an October 15, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that he received an
overpayment of compensation and denying waiver of recovery of the overpayment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment in the amount of $14,412.14 from October 17, 2005 through January 19, 2008;
(2) whether the Office properly denied waiver of the recovery of the overpayment; and
(3) whether the Office abused its discretion in setting the rate of recovery from continuing
compensation at $350.00 every 28 days.

FACTUAL HISTORY
This is the fourth appeal to the Board in this case. On September 26, 2006 the Board
remanded the case to the Office for reconstruction of the record and appropriate development.1
In a September 25, 2007 decision, the Board reversed the Office’s January 12, 2007 decision,
which reduced appellant’s compensation benefits based on its determination that the constructed
position of dispatcher represented his wage-earning capacity.2 On January 7, 2008 the Board
affirmed the Office’s February 20, 2007 schedule award decision.3 The facts and the conclusions
of law in those cases are incorporated herein by reference.
Appellant was referred for vocational rehabilitation services; however, he was unable to
obtain employment. By decision dated August 2, 2005, the Office reduced his wage-loss
compensation benefits effective August 7, 2005 based upon its determination that the position of
“dispatcher, maintenance service” was medically and vocationally suitable, and represented his
wage-earning capacity of $340.00 per week. On January 12, 2007 it reissued its August 2, 2005
decision finalizing the reduction of compensation effective August 7, 2005.4 By decision dated
September 25, 2007, the Board reversed the Office’s January 12, 2007 decision.
On September 27, 2007 appellant’s representative asked the Office to determine whether
appellant was entitled to an adjustment of compensation as a result of the Board’s September 25,
2007 decision.
On January 3, 2008 the Office asked the Social Security Administration to provide an
itemized statement of earnings for appellant from January 1, 2005 through December 31, 2007.
A January 28, 2008 report from the Social Security Administration reflected that appellant
reported earned income in 2005 of $3,867.02 from King Limo. Earned income in 2006 was
reported as $2,156.37 from King Limo and $35,612.02 from Thomas Jefferson Hospital.
The record contains a record of retroactive payment to appellant for the period August 7
through October 16, 2005 in the amount of $2,591.50. Noting that the payment represented an
adjustment in compensation based on the constructed dispatcher position, the Office advised that
appellant was entitled to the amount of $5,893.00 during the applicable period, but was paid only
$3,301.50.

1

Docket No. 06-775 (issued September 26, 2006). On February 27, 2002 appellant, a 29-year-old mail carrier,
sustained an injury to his lower back while lifting a mail tray. The Office accepted his claim for aggravation of a
herniated lumbar disc. Appellant subsequently underwent a lumbar laminectomy and was placed on the periodic
rolls.
2

Docket No. 07-786 (issued September 25, 2007).

3

Docket No. 07-982 (issued January 7, 2008). The Office’s February 20, 2007 decision granted appellant a
schedule award for a 12 percent impairment of his left lower extremity. The period of the award was from
November 16, 2006 through July 15, 2007.
4

On December 22, 2005 an Office hearing representative affirmed the reduction of benefits, but inadvertently
referred to a November 7, 2005 decision. On appeal, the Board remanded the case to the Office for clarification.
(Docket No. 06-775, issued September 26, 2006). In a January 12, 2007 decision, the Office reissued its August 2,
2005 decision finalizing reduction of compensation effective August 7, 2005, noting that the reference to a
November 7, 2005 decision was a typographical error.

2

In a decision dated January 22, 2008, the Office reduced appellant’s compensation
benefits based on his actual earnings at Thomas Jefferson Hospital in the amount of $589.60 per
week. The decision reflected that appellant’s compensation for each four-week period would be
$459.86.5
On March 20, 2008 the Office notified appellant of its preliminary determination that he
had received an overpayment of compensation in the amount of $14,412.14 due to the fact that
he received compensation based on a constructed loss of wage-earning capacity (LWEC), when
he should have been paid compensation based on his actual earnings for the period October 17,
2005 to January 19, 2008.6 In reinstating appellant’s compensation the Office noted that he had
received actual earnings from King Limo and Thomas Jefferson Hospital during the period that
the LWEC was in effect. Office calculations and worksheets reflected that he had received the
amount of $28,060.35, but was entitled to only $13,648.21, resulting in an overpayment of
$14,412.14.7 It found that appellant was without fault in the creation of the overpayment, as he
was not aware that the Board’s decision reversing the LWEC decision would effect a reduction
of his compensation based on actual wages. The Office calculated the overpayment amount as
follows:
1.

August 7 to October 16, 2005:

Overpayment -- None

Appellant was not working, but the Office reduced compensation based on LWEC: The
Office provided a retroactive adjustment in the amount of $2,591.50 on January 18, 2008.
(Appellant received $3,301.50 based on LWEC amount, but was entitled to full benefits in the
amount of $5,893.00.)
2.

October 17, 2005 to January 2, 2006:

Overpayment -- $66.86

Appellant earned $3,867.02 at King Limo during this period. Per social security, he was
paid $3,627.00 at constructed LWEC rate, but should have received $3,560.14 based on actual
earnings.
3.

January 3 to June 6, 2006:

Overpayment -- $5,525.36

Appellant worked full time at Thomas Jefferson Hospital and part time at King Limo. He
earned $2,156.37 at King Limo during this period. For the 22-week period, his total weekly
income from King Limo and Thomas Jefferson Hospital was $668.02. Appellant was paid

5

The Board notes that appellant did not appeal from the Office’s January 22, 2008 decision. Therefore, the
Board will not address the merits of that decision.
6

The Office explained that the overpayment occurred during two separate periods, October 17, 2005 through
November 15, 2006 and July 16, 2007 through January 19, 2008. Appellant was not paid wage-loss compensation
from November 16, 2006 through July 15, 2007, while he was in receipt of schedule award payments.
7

The record contains worksheets dated February 2, 2008 reflecting that appellant’s current weekly pay rate for
his job when injured was $780.40. Fiscal printouts indicate that the Office compared the compensation appellant
received based on his constructed position to his actual average weekly earnings, in order to calculate the amount of
overpayment for each period.

3

$7,368.50 at the constructed LWEC rate, but should have received $1,842.14 based on actual
earnings.
4.

June 7 to November 15, 2006:

Overpayment -- $4,032.54

Appellant worked at Jefferson during this period. He was paid $7,799.14 at the
constructed LWEC rate, but should have received $3,766.50 based on actual earnings.
5.

November 16, 2006 to July 15, 2007:

Overpayment -- None

Schedule award payments, rather than compensation payments, were received during this
period.
6.

July 16, 2007 to January 19, 2008:

Overpayment -- $4,787.28

Appellant worked at Thomas Jefferson Hospital during this period. He was paid
$9,265.71 at the constructed LWEC rate, but should have received $4,478.43 based on actual
earnings.
Total overpayment amount:

$14,412.14

The Office advised appellant of his right to request a telephone conference, a final
decision based on the written evidence or a prerecoupment hearing, if he objected to the decision
or requested waiver of the recovery of the overpayment. Appellant was advised to complete an
overpayment recovery questionnaire and to submit supporting financial documents.
On March 26, 2008 appellant, through his attorney, requested a prerecoupment hearing.
He submitted a copy of a motor vehicle lease agreement dated July 12, 2006, whereby appellant
leased a 2006 Jeep Commander valued at $36,271.00. Appellant was given a $2,500.00 trade-in
allowance and other cash credits totaling $4,000.00. The lease terms provided that appellant
would make monthly payments of $443.44, and at the end of the lease term, he would have the
opportunity to purchase the vehicle for its residual value ($24,187.05).
At the July 16, 2008 hearing, appellant’s attorney contended that the Office incorrectly
calculated the overpayment amount by improperly basing its determination on combined
earnings received by appellant in his full-time and part-time jobs. He argued that, as the Office
would not pay a claimant a higher level of compensation based on a second, part-time job, the
second job should not be considered in any overpayment determination. Counsel also contended
that the overpayment amounts should be divided into separate decisions, so that some might be
administratively dismissed. Finally, he argued that, because appellant had relied to his detriment
on anticipated compensation when he leased a vehicle on August 12, 2006, waiver of this
amount was warranted according to the Office procedure manual. Counsel contended that
appellant would not have leased the vehicle had he known he was not entitled to his full benefit;
therefore, recovery in the lease amount was against equity and good conscience. He
acknowledged that appellant was not eligible for waiver based on his income and assets.
Appellant submitted an overpayment recovery questionnaire dated August 18, 2008 and
supporting documents reflecting monthly income in the amount of $4,341.46 and monthly
expenses in the amount of $3,864.16. Assets included stock accounts totaling $15,924.50, a one4

half interest in a rental property valued at $90,000.00, a savings account in the amount of
$7,620.00, and a checking account in the amount of $1,175.00.
By decision dated October 15, 2008, the Office finalized its determination that appellant
received an overpayment of compensation in the amount of $14,412.14 due to the fact that he
received compensation based on a constructed LWEC, when he should have been paid
compensation based on his actual earnings from October 17, 2005 to January 19, 2008. The
hearing representative found that, although appellant was found not to be at fault in creating the
overpayment, he was not entitled to a waiver of recovery of the overpayment. Referencing
financial information reflecting that appellant’s monthly income exceeded his expenses by more
than $50.00, the hearing representative found that recovery would not defeat the purpose of the
Act or be against equity and good conscience. He also found that the evidence did not establish
that appellant had relinquished a valuable right or based his decision to lease a new car solely on
his anticipated receipt of unchanging future compensation payments. Therefore, appellant had
not established detrimental reliance warranting waiver of recovery of the overpayment. The
hearing representative further determined that appellant did not qualify for a compromise of the
principal and directed recovery at the rate of $350.00 every 28 days to allow collection of the
overpayment without depriving appellant of funds to meet ordinary and necessary living
expenses.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act8 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.9 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.10
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $14,412.14. Therefore, the October 15, 2008 decision shall be affirmed as to fact and amount
of overpayment.
The Office reduced appellant’s compensation benefits effective August 7, 2005 based on
its August 2, 2005 LWEC decision, which found that appellant was capable of earning the wages
of the constructed position of dispatcher. Following the Board’s September 25, 2007 reversal of
this decision, the Office properly reevaluated appellant’s entitlement to compensation. It
compared his actual wages during the period affected by the LWEC decision with his eligibility
for receipt of compensation for total disability.11 The Office determined that appellant’s actual

8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8102(a).

10

Id. at § 8129(a).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7(b)(2) (December 1995).

5

wages during this period were higher than the benefits he received under the LWEC decision.
Therefore, he had received an overpayment of benefits.
The evidence reflects that, from October 17, 2005 through January 19, 2008, appellant
received compensation benefits based on the constructed LWEC rate in the amount of
$28,060.35. However, based on his actual earnings he was entitled to only $13,648.21. This
resulted in an overpayment of $14,412.14. The Office correctly compared the compensation
appellant received based on his constructed position to his actual average weekly earnings during
each period, in order to calculate the amount of overpayment for each period.12 The Office
properly found that he received an overpayment of compensation in the amount of $14,412.14.
Appellant’s representative does not contest the Office’s finding as to appellant’s actual
earnings during the alleged periods of overpayment. He contends, however, that, since a second
part-time job would not be included in determining pay rate for compensation purposes, the
Office should not have included appellant’s earnings from both his full-time and part-time
employment in calculating the overpayment amount. But the issue in this case is not a pay rate
issue. Compensation for wage loss is paid for disability, which is defined as the inability to earn
the wages earned at the time of injury. The actual earnings, however they may be classified, are
relevant factors in determining the amount of compensation owed. The Office offsets
compensation based on the actual earnings in accordance with its implementing regulations and
Board precedent.13 The Board finds that the Office properly included appellant’s actual earnings
from both his full- and part-time employment in determining the amount of overpayment.
Appellant’s representative also argued that the overpayment amounts should have been
broken down into separate decisions, so that some of the smaller amounts could be
administratively dismissed. However, he has presented no support for this position. The Board
finds appellant’s representative’s contention to be without merit. The overpayment during each
period identified was due to the same set of circumstances over an extended time frame.
Moreover, it was not explained how separate decisions would provide a different result, given
the fact that administrative termination of debt collection is discretionary.14
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act15 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of [the Act] or would be against equity and good conscience.”
12

The Board notes that the Office addressed appellant’s entitlement to compensation benefits from August 7
through October 16, 2005 separately by issuing a retroactive adjustment in the amount of $2,591.50 for this period
on January 18, 2008. Therefore, appellant’s actual wages during this period are not relevant to the overpayment
decision.
13

See D.M., 60 ECAB ___ (Docket No. 08-1600, issued July 13, 2009); Donna M. Rowan, 54 ECAB 698 (2003);
Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403; Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7 (December 1995).
14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.3
and 8. (May 2004).
15

5 U.S.C. § 8129.

6

Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. The Office must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of the Act or would be against equity and good
conscience.16
Section 10.436 of the implementing federal regulations17 provide that recovery of an
overpayment will defeat the purpose of the Act if recovery would cause undue hardship by
depriving a presently or formerly entitled beneficiary of income and resources needed for
ordinary and necessary living expenses and outlines the specific financial circumstances under
which recovery may be considered to “defeat the purpose of the Act.”
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.18 To establish a position for the worse, the individual
must show that he made a decision he otherwise would not have made in reliance on the
overpaid amounts and that this decision resulted in a loss. Conversion of the overpayment into a
different form from which the claimant derived some benefit does not constitute loss for this
purpose.19
ANALYSIS -- ISSUE 2
Although the Office found that appellant was without fault in the matter of the
overpayment, repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of the Act or be against equity and good conscience.20 The Board finds
that the Office properly denied waiver of recovery of the overpayment.
Appellant’s representative acknowledged that his financial situation precluded waiver of
recovery of the overpayment. The record reflects that appellant receives total monthly income in
the amount of $4,341.46. Appellant has stated his monthly expenses to be $3,864.16. Accepting
these amounts as accurate, his monthly income exceeds monthly expenses by $477.30. In that
his monthly income exceeds his expenses by more than $50.00, appellant is not deemed to need
substantially all of his current income (including compensation benefits) to meet current ordinary
and necessary living expenses21 and has ample funds available for debt repayment. Further,
16

Wade Baker, 54 ECAB 198 (2002).

17

20 C.F.R. § 10.436 (2009).

18

Id. at § 10.437.

19

See Jorge O. Diaz, 51 ECAB 124 (1999).

20

See supra note 16.

21

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.0200.6a(1) (June 2009). “An individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00. In other words, the amount of monthly funds available for debt repayment is the difference between current
income and adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.[00]”).

7

appellant’s assets far exceed the asset base allowed under Office procedures.22 Therefore, the
Office properly concluded that recovery of the overpayment would not cause hardship to
appellant or defeat the purpose of the Act.
In James Lloyd Otte,23 the employee had received an overpayment in the amount of
$746.95 due to the Office’s failure to deduct life insurance premiums. The Board found that his
monthly income exceeded monthly expenses by more than $200.00 and concluded that he had
not shown that he needed substantially all of his income to meet ordinary living expenses. The
Board denied the request for waiver.24 In the instant case, appellant’s monthly income exceeded
monthly expenses by $477.30, in excess of the amount specified in the Federal (FECA)
Procedure Manual.25 Therefore, he has not shown that he needs substantially all of his income to
meet ordinary living expenses.
Additionally, recovery of the overpayment is not considered to be against equity and
good conscience. Appellant alleged that he would experience financial hardship in attempting to
repay the debt and that he had changed his position for the worse in reliance on the overpaid
compensation. The Board finds that his contention is without merit. Appellant has funds in
checking and savings accounts totaling $8,803.20 and is in possession of mutual fund accounts
with balances totaling $15,924.50. He also holds a 1/2 ownership interest in rental property
valued at $90,000.00 (1/2 x 180,000.00). Taking into consideration appellant’s assets and
positive monthly cash-flow of $477.30, the Board finds that recovery of the overpayment would
not be against equity and good conscience.
On appeal, counsel argues that appellant was entitled to waiver based on the principle of
detrimental reliance as he increased his monthly expenses, by leasing a motor vehicle, in reliance
upon the Office’s prior representation as to his benefits. Counsel argued that appellant would not
have taken on higher monthly costs and given up the car he owned, had he known he was not
entitled to the compensation he received. The Board finds that appellant does not qualify for
waiver under the principle of detrimental reliance.
Appellant cited an example in the Office’s procedure manual, where an individual
established that she entered into a rental agreement, which required her to pay an additional
monthly rent in the amount of $15.00, in reliance upon overpaid compensation. In that case, the
Office granted waiver of the rental amount because it determined that the claimant would not
have signed the agreement but for her belief that she was entitled to ongoing compensation. The
example in the procedure manual is distinguishable from the facts of the instant case. The Office
specifically found that the claimant’s reliance upon the overpaid compensation was the sole
reason that she signed the rental agreement. No such evidence has been presented in this case.

22

See id. at Chapter 6.0200.6(a) (Recovery of an overpayment will defeat the purpose of the Act if both the
individual from whom recovery is sought needs substantially all of his income to meet ordinary and necessary living
expenses and the individual’s assets do not exceed the resource base of $4,800.00 for an individual or $8,000.00 for
an individual with a spouse or one dependant).
23

48 ECAB 334 (1997).

24

Id. at 339.

25

See supra note 21.

8

Appellant has not established that this action of leasing a vehicle was solely based on his receipt
of compensation.
The evidence does not establish that appellant gave up a valuable right or changed his
position for the worse in reliance on anticipated payments.26 Appellant has failed to meet his
burden of proof to show that he would not have leased his vehicle in 2006 but for his expectation
that he would continue to receive his compensation payments as previously computed. The
leasing of a new vehicle, in and of itself, does not require such a conclusion. Appellant did not
establish that his decision to lease the car resulted in a loss. Conversion of the overpayment into
a different form from which the claimant derived some benefit does not constitute loss for this
purpose.27 Although appellant entered into a lease agreement rather than a purchase agreement,
he had the use of the vehicle during the period of the lease and retained an ownership interest.
As he derived some benefit, he did not suffer a loss. Moreover, appellant has not shown that, if
required to repay the overpayment, he would be in a worse position after repayment than if he
had never received the overpayment at all.28 The Office properly found that he was not entitled
to waiver on the grounds that recovery would be against equity and good conscience.
As appellant has failed to establish that recovery of the overpayment would defeat the
purpose of the Act or be against equity and good conscience, the Board finds that the Office did
not abuse its discretion in denying waiver of recovery.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, the Office shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.29
ANALYSIS -- ISSUE 3
The Board finds that the Office did not abuse its discretion in setting the rate of recovery
from continuing compensation at $350.00 every 28 days.
Appellant’s monthly income exceeds his monthly expenses by $477.30. Based on this
information and other financial evidence submitted, the Office determined that he could repay
the debt at the rate of $350.00 per month plus interest without great hardship. The Board finds
that the Office gave due regard to the relevant factors noted above and did not abuse its
discretion in setting a rate of recovery that left appellant with approximately $127.30 in
discretionary income per month ($477.30-$350.00). The Board notes that the combined value of
26

20 C.F.R. § 10.437 (2009).

27

See Jorge O. Diaz, supra note 19.

28

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b)(3) (May 2004).
29

20 C.F.R. § 10.441(a) (2009).

9

his liquid assets and investments exceeds the amount of the overpayment. The Board will affirm
the Office’s August 9, 2004 decision on the issue of the rate of recovery.30
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $14,412.14 for
the period October 17, 2005 through January 19, 2008. The Board further finds that the Office
properly denied waiver of recovery of the overpayment, and did not abuse its discretion in
requiring repayment at the rate of $350.00 every 28 days from continuing compensation
payments.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

30

The Office hearing representative completed a Compromise of Principle worksheet, which found that the
overpayment balance of $14,412.14 should not be compromised.

10

